DETAILED ACTION
Notice to Applicant
In the amendment dated 9/23/2022, the following has occurred: Claims 1, 2, 8, 19, and 20 have been amended; Claims 21 has been added.
Claims 1-21 are pending and are examined herein. This is a Final Rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-2, 4, 6-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US Patent No. 5,626,982 to Kawai et al.) in view of Yaguchi (JP 2010/037893, the Office cites to provided English translation), in further view of Baek (US 2016/0218335 to Baek et al.).
	Regarding Claim 1 and 6, Kawai teaches:
a battery pack assembly comprising a foam section 12 providing a recessed area that at least partially receives a battery (columns 2 and 6, Figs. 4A-B)
a substructure assembly 11 or 15 that can be formed of metal (column 6, lines 53-57) partially embedded within the foam section (Figs. 4-6)

    PNG
    media_image1.png
    381
    407
    media_image1.png
    Greyscale

	Kawai appears to teach embodiments with metal spacer members 15 at least partially embedded within the foam pad members 12 (see e.g. Fig. 5). But Yaguchi, pertaining to insulating foam walls, teaches a heat insulating foam structure for a wall, wherein the foam includes reinforcing metal bar trusses and covering materials (paras 0018-0030, Figs. 1-2). 

    PNG
    media_image2.png
    447
    306
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    420
    278
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to use a foam wall structure with reinforcing metal trusses, as taught in Yaguchi, with the motivation to enhance the strength of the foam walls. 
	Kawai does not explicitly teach:
a traction battery assembly in a vehicle with an attachment point provided by the substructure assembly outside the foam assembly and provides a grounding path for the traction battery
	Baek, however, from the same field of invention, regarding a traction battery assembly, teaches a frame with a cover and a tray having a plurality of attachment portions formed at the cover and tray joint which are attached to straps on the vehicle chassis through mechanical fasteners 72 that ground the frame (Fig. 3, para 0047). 

    PNG
    media_image4.png
    497
    637
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    450
    661
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to form the battery container of Kawai into a larger traction battery store similar to the structure disclosed in Baek, with the motivation for providing a battery housing for a larger battery pack for use in a vehicle, or to provide the molded foam insulation of Kawai on the housing of Baek, along e.g. the cover and/or tray bottom, in order to insulate the battery housing of Baek. It further would have been obvious to provide an attachment point outside the foam section(s), in order to provide a strong connection between the vehicle straps on the chassis and the underlying metal substructure. 
	Regarding Claims 2 and 4, Kawai teaches:
the substructure assembly comprising a frame that surrounds the battery pack (see Figs. 4-6)
	Kawai does not explicitly teach:
wherein the substructure assembly comprises a wire frame entirely disposed within the foam section
	Yaguchi, pertaining to insulating foam walls, teaches a heat insulating foam structure for a wall, wherein the foam includes reinforcing metal bar trusses with circular cross-sections and covering materials (paras 0018-0030, Figs. 1-2). It would have been obvious to supply completely embedded metal bar trusses around the entire circumference of the battery pack with the motivation to increase the strength of the foam wall surrounding the battery pack.
	Regarding Claim 7, Kawai and Baek teach:
a floor and enclosure walls (see Figs.)
	Regarding Claims 8-10, Kawai teaches:
a frame of the substructure disposed within the plurality of enclosure walls (Figs. 4-6)
the frame has a circular cross-section
	Yaguchi, pertaining to insulating foam walls, teaches a heat insulating foam structure for a wall, wherein the foam includes reinforcing metal bar trusses with circular cross-sections and covering materials (paras 0018-0030, Figs. 1-2). It would have been obvious to provide reinforcing truss bars completely surrounded by the foam section, as taught in Yaguchi, with the motivation to enhance the strength of the foam wall.
	Regarding Claim 11, Kawai teaches:
polypropylene foam, interpreted to read on “expanded polypropylene foam” (column 5)
	Regarding Claim 12, Kawai teaches:
wherein the substructure can be metal (column 6, line 56)
	Regarding Claim 13, Kawai teaches:
embodiments wherein the foam can form a tray, walls, and a cover (Figs. 4-6)
	It would have been obvious to form the foam insulation anywhere insulation was desired, with the motivation to insulate various parts of the battery pack. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. Baek, meanwhile, teaches that the cover has a corresponding attachment portion to connect to the attachment portion of the tray. It would have been obvious to implement a complementary attachment structure as taught in Baek with the motivation to secure the battery pack to a vehicle chassis.
	Regarding Claim 14, Kawai teaches:
foam molded over the substructure
	Overmolding was a conventional process in the art. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113 [R-1].  
	Regarding Claim 15, Kawai teaches:
an uncovered exterior side (see Figs.)
	It would have been obvious to provide foam on the interior side in order to further enhance insulation. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6].
	Regarding Claim 21, Baek renders obvious:
a plurality of exterior attachment points
	Although Kawai does not explicitly teach such attachment points, Baek teaches attachment points for securing a battery to a vehicle chassis, and it would have been obvious to provide attachment points for a battery to prevent it from moving during vehicle operation. 
	Kawai and Baek do not explicitly teach:
interior attachment points with an interior connection bracket engaged to secure a traction battery array within the recessed area
	It was obvious, however, to provide interior connection brackets for a traction battery to prevent it from sliding around within the housing. See e.g. Choi (US 2013/0252059), cited for evidence of ordinary skill in the art for a battery case assembly showing attachment points in the recessed area of a battery housing (Fig. 3). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US Patent No. 5,626,982 to Kawai et al.) in view of Yaguchi (JP 2010/037893, the Office cites to provided English translation) and Baek (US 2016/0218335 to Baek et al.), in further view of Chandrakant (US 2022/0013840).
	Regarding Claims 17-20, Kawai teaches:
a method of providing a substructure assembly with a foam section of a battery pack enclosure about an underlying portion of the substructure assembly, the foam section having a recessed area configured to receive a battery (columns 2 and 6, Figs. 4-6)
the substructure assembly comprising a frame that surrounds the battery pack (see Figs. 4-6)
	Kawai does not explicitly teach:
a traction battery assembly in a vehicle with an attachment point provided by the substructure assembly outside the foam assembly, the attachment point configured to attach the battery pack to a vehicle frame
the word “overmolding” insofar as it is different from providing a molded foam around a substructure 
	Baek, however, from the same field of invention, regarding a traction battery assembly, teaches a frame with a cover and a tray having a plurality of attachment portions formed at the cover and tray joint which are attached to straps on the vehicle chassis through mechanical fasteners 72 that ground the frame (Fig. 3, para 0047). It would have been obvious to one of ordinary skill in the art to form the battery container of Kawai into a larger traction battery store similar to the structure disclosed in Baek, with the motivation for providing a battery housing for a larger battery pack for use in a vehicle, or to provide the molded foam insulation of Kawai on the housing of Baek, along e.g. the cover and/or tray bottom, in order to insulate the battery housing of Baek. It further would have been obvious to provide an attachment point outside the foam section(s), in order to provide a strong connection between the vehicle straps on the chassis and the underlying metal substructure. Chandrakant, also from the same field of invention, teaches overmolding is a conventional technique in the art for providing a polymer portion over another frame-like structure (para 0015, etc.). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 3 and 5 require either a connection bracket providing an attachment point and an underlying portion within the foam section or the connection bracket directly connected to the wire frame within the foam section. While Yaguchi teaches a foam wall with outer walls and an embedded wire truss, there does not appear to be any motivation in the art for providing an attachment section outside the foam that extends into the foam in combination with the claimed substructure assembly partially disposed and embedded within a foam section.


Response to Arguments
Applicant’s arguments have been considered, but in response to the instant amendments Yaguchi is cited for rendering obvious an embedded circular metal truss structure in a foam wall. Arguments that it would not be obvious to provide an attachment point outside the foam sections to attach a vehicular battery to a vehicle chassis “is not rationally based” are unpersuasive. Providing “an attachment point provided by the substructure assembly” would be the only way to accomplish 1) attaching a battery housing to a vehicle chassis, which is necessary to ensure it moves with the vehicle and 2) attach it via a metal structure rather than a foam structure. Choosing a metal attachment point is obvious because it is stronger. Applicant’s argument that the “straps are not secured to the tray with mechanical fasteners [… but instead] are bolted directly to a chassis of the vehicle” is immaterial to the rejection, since one of ordinary skill in the art would have understood the straps are connected to the housing and to the chassis, providing an attachment point as claimed. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723